Citation Nr: 0420954	
Decision Date: 07/30/04    Archive Date: 08/05/04

DOCKET NO.  95-35 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
gunshot wound (GSW) of the right upper buttock, muscle group 
XVII, currently rated as 20 percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
GSW of the right upper arm, muscle group V, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for a low back 
disability, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1995 rating decision of the 
Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case has been remanded by the Board several times for 
further development.  That development having been completed, 
the case is now ready for appellate review.  In addition to 
the disabilities now in issue the veteran has also been 
granted service connection for multiple other disabilities 
including multiple gunshot wounds involving the left hip and 
abdominal area.  His combined disability evaluation is 90 
percent.  The Board notes that a claim for a total disability 
rating based on individual unemployability (TDIU) was denied 
by the Board in its decision dated in March 2000 on the basis 
that the veteran was engaged in substantially gainful 
employment at the time; accordingly, that issue is not before 
the Board at this time.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been obtained by the RO.

2.  The veteran's residuals of residuals of a GSW of the 
right upper buttock are manifested by no more than moderate 
muscle damage affecting Muscle Group XVII.  

3.  The veteran's residuals of a GSW of the right upper arm 
are manifested by no more than moderate muscle damage 
affecting Muscle Group V.

4.  The veteran's low back disability is primarily manifested 
by muscle spasm and no more than moderate limitation of 
motion, including flexion to between 45 and 92 degrees, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
residuals of a GSW to the right buttock, involving Muscle 
Group XVII are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.55, 4.56, 4.59, 4.73, 
Diagnostic Code 5317 (2003).

2.  The criteria for a rating in excess of 10 percent for 
residuals of a GSW to the right upper arm, involving Muscle 
Group V are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.55, 4.56, 4.59, 4.73, Diagnostic 
Code 5305 (2003).

3.  The criteria for an evaluation in excess of 20 percent 
for a low back disability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4, Codes 5003, 5291, 5292, 
5295 (2002); 68 Fed. Reg. 51,454, et seq. (Aug. 27, 2003) (to 
be codified as amended at 38 C.F.R. §§ 4.71a).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The Statement of the Case (SOC) dated in August 1995, and the 
Supplemental Statements of the Case (SSOC) dated in March 
1996, April 1999, September 2000 and November 2002 advised 
the veteran of the laws and regulations pertaining to his 
claims.  These documents informed the veteran of the evidence 
of record and explained the reasons and bases for denial.  
The veteran was specifically informed that his claims for 
increased ratings were being denied because there was no 
evidence establishing that his disabilities met the criteria 
for a higher rating.  The SOC and SSOCs made it clear to the 
veteran that in order to prevail on his claims, he needed to 
present evidence that his disabilities met the criteria for a 
higher rating.  The RO sent letters dated in March 2003 and 
March 2004 that informed the veteran about the VCAA and that 
told the veteran what evidence the RO would obtain and what 
he needed to do.  This letter asked the veteran to provide 
any evidence he had.  The veteran responded to the March 2004 
letter and stated he had no additional evidence to present 
and wanted the case to proceed without delay.  The RO 
obtained service medical records, private medical records, VA 
treatment records, and provided the veteran with multiple VA 
examinations.  The veteran has not indicated that there is 
any other evidence available. 

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) held, in part, that a VCAA notice as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.

In the present case, a substantially complete application was 
received in 1995.  Thereafter, the claim was denied in a 
rating decision dated in May 1995.  The RO sent letters 
related to the VCAA and the duty to assist to the veteran in 
March 2003 and March 2004.  These notifications were well 
after the May 1995 rating decision.  Only after that rating 
action was promulgated did the AOJ provide notice to the 
claimant regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim. 

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him to overcome an adverse decision, as well as 
substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944 (U.S. 
Vet. App. June 24, 2004).  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.  
Id. ("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.").

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  This would be an untoward 
result further delaying a case that has been pending for many 
years.  There is no basis in this case for concluding that 
harmful error occurs simply because the claimant received 
VCAA notice after an initial adverse adjudication.

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See, 38 U.S.C.A. § 6261(b)(2); see also, Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C.A. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial 
error.").

Further, pursuant to the Board's decision to remand this 
claim for additional development, the RO did, in fact, 
conduct a de novo review of the claims.  See, SSOC issued to 
the veteran in November 2002 and rating action in November 
2003.  In reviewing AOJ determinations on appeal, the Board 
is required to review the evidence of record on a de novo 
basis and without providing any deference to the AOJ's 
decision.  As provided by 38 U.S.C.A. § 7104(a), all 
questions in a matter which under 38 U.S.C.A. § 511(a) are 
subject to decision by the Secretary shall be subject to one 
review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final 
decision on behalf of the Secretary with respect to claims 
for veterans benefits, it is entirely appropriate for the 
Board to consider whether the failure to provide a pre-AOJ 
initial adjudication constitutes harmless error, especially 
since an AOJ determination that is "affirmed" by the Board 
is subsumed by the appellate decision and becomes the single 
and sole decision of the Secretary in the matter under 
consideration.  See, 38 C.F.R. § 20.1104.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See, Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also, 
38 C.F.R. § 20.1102 (harmless error).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notices provided to the appellant in March 2003 and 
March 2004 were not given prior to the first AOJ adjudication 
of the claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  The veteran has 
specifically stated that there is no additional evidence 
available.  When, as here, there is extensive factual 
development in a case, and there is no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, the VCAA does not require further 
assistance.  Wensch v. Principi, 15 Vet App 362 (2001); Dela 
Cruz; see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  

II.  Entitlement to increased evaluation

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2003).

In addition, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59.  See also 
DeLuca v. Brown, 8 Vet.App. 202, at 204-206, 208 (1995).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(2003).  The provisions of 38 C.F.R. §§ 4.45 and 4.59 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  
38 C.F.R. § 4.59 (2003).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2003); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
current level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003). 



A.  Increased rating for residuals of GSW to the right 
buttock (Muscle Group XVII) and right upper arm (Muscle Group 
V)

Pursuant to 38 C.F.R. § 4.56 (2003), muscle disabilities are 
evaluated as follows:

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.

(b) A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.

(c) For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.

(d) Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(1) Slight disability of muscles--(i) Type of injury.  Simple 
wound of muscle without debridement or infection.  (ii) 
History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles--(i) Type of 
injury. Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

(4) Severe disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  (ii) 
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  (iii) 
Objective findings.  Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  
(C) Diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests.  (D) Visible or 
measurable atrophy.  (E) Adaptive contraction of an opposing 
group of muscles.  (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle.  
(G) Induration or atrophy of an entire muscle following 
simple piercing by a projectile.  Id.  

Injuries to muscle group XVII are rated as follows: slight 
injury of the hips and buttocks (0 percent); moderate injury 
of the hips and buttocks (20 percent); moderately severe 
injury of the hips and buttocks (40 percent); and severe 
injury of the hips and buttocks (50 percent).  38 C.F.R. 
§ 4.73, Diagnostic Code 5317 (2003).  

A February 1968 naval medical board report reflects that the 
veteran sustained multiple gunshot wounds to the left hip, 
buttocks and abdomen during combat in Vietnam during July 
1967.  One bullet entered the left buttock, fractured the 
left ileum and acetabulum, and lodged behind the right 
ischial ramus.  The veteran underwent an exploratory 
laparotomy and a diverting sigmoid colostomy.  He was 
evacuated to Guam where debridement and secondary closure of 
his wounds were performed.  The veteran was then evacuated to 
a naval hospital at which time he exhibited a functioning 
colostomy and closed or healing wounds of the left flank and 
buttocks.  Contemporaneous x-ray studies reveal a left iliac 
fracture with extension into the left acetabulum and a bullet 
lodged near the right ischium.  

The veteran has been assigned a 20 percent rating for the 
injury to his right buttock since 1968.  He is currently 
assigned a 50 percent rating for his left hip disability, and 
that disability evaluation is not the subject of the 
veteran's current appeal.

The veteran's most recent VA examinations were in February 
2003 and July 2003.  The Board will primarily rely on the 
most recent evidence while also reviewing the older VA 
examination reports and service medical records.  Where an 
increase in the disability rating is at issue, the current 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The February 2003 VA examination report indicates the veteran 
had tenderness of the right buttock with a scar.  The 
examiner's March 2003 follow-up examination indicated there 
was no evidence of sciatic nerve damage.  The July 2003 VA 
examination was more thorough with respect to the right 
buttock.  The examiner found no evidence of any nerve or 
vascular injury.  There was evidence of a penetrating missile 
wound to Muscle Group XVII.  There was a fractured left hip 
and bony injury to the left ilium and left ischium, which are 
not the subject of the veteran's current appeal.  There was a 
scar over the mid-right gluteal area measuring 2 centimeters 
by one-half centimeter and muscle deep.  The scar was tender 
on deep pressure and there was a knotty feeling.  There are 
no adhesions and no tendon damage.  Muscle strength was 5/5.  
There was no evidence of muscle herniation of the right 
buttock.  The veteran complained of occasional pain in the 
right buttock, although the muscle is fully functional.  
There was no pain, fatigue, weakness, or lack of endurance 
following repeated motion.  The examiner noted that Muscle 
Group XVII was penetrated with no power loss of muscle but 
the muscle is tender on pressure due to posttraumatic 
changes.  There are functional limitations such as no 
squatting and inability to walk for long distances and 
inability to have a full range of motion of the lower back 
and left hip, but none of these limitations of function is 
attributed to the injury to Muscle Group XVII by the 
examiner, rather it is related to his low back or left hip 
disability.

Earlier VA examinations reveal very similar findings.  The VA 
examinations prior to October 1998 do not address the injury 
to Muscle Group XVII.  The October 1998 examination report 
indicates that the veteran suffered from tenderness of the 
right buttock with some residual pain, tenderness and 
weakness.  The veteran stated he had difficulty sitting for 
long periods of time.  The May 2000 VA examination also noted 
scarring of the right buttocks, but the examination was 
mostly focused on the hip disability and the low back 
disability.  None of the VA treatment notes or private 
treatment records indicate disability of the right buttock 
more severe than that found by the VA examinations.

Applying the rating criteria to the facts in the case, the 
Board finds that a rating in excess of 20 percent for the 
residuals of a GSW to the right buttock is not warranted.  
The veteran has pain in his right buttock and a scar that is 
tender on deep pressure.  The veteran was injured by a 
penetrating missile, but there is no tissue loss, no 
adhesions, and no tendon, bone, joint, or nerve damage 
associated with the right buttock injury.  The muscle 
strength in the right buttock is 5/5.  The Board finds that 
this constitutes not more than moderate muscle injury as 
defined in 38 C.F.R. § 4.56.  There is no evidence to support 
a higher evaluation of moderately severe injury.  There is no 
evidence of prolonged infection, no sloughing of soft parts, 
and no intermuscular scarring.  The injury does not include 
any loss of deep fascia, loss of muscle substance, or loss of 
normal firm resistance of muscles compared with sound side.  
While service records do show a prolonged period of 
treatment, this treatment was primarily for gunshot wounds 
involving the abdomen and left hip, which are not currently 
on appeal.

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's left leg.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In this case, the veteran has consistently 
complained of pain, but has not complained of additional pain 
on flare-ups or after extended use.  The July 2003 VA 
examination found no evidence of additional limitation caused 
by pain, fatigue, weakness, or lack of endurance following 
repeated use.  The Board finds, therefore, that the 
limitation of function due to pain, weakness, and easy 
fatigability do not more closely approximate the criteria for 
a disability rating in excess of the current 20 percent.  
38 C.F.R. §§ 4.40, 4.45, and 4.59 (2002), DeLuca, 8 Vet. App. 
202.  

As shown above, and as required by Schafrath, the Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they have been raised by the 
veteran.  In this case, the Board finds that a disability 
rating in excess of 20 percent for the residuals of a GSW to 
the right buttock is not warranted.

Injuries to muscle group V are rated as follows: slight 
injury of the muscles of the upper arm and elbow (0 percent); 
moderate injury of the muscles of the upper arm and elbow (10 
percent); moderately severe injury of the muscles of the 
upper arm and elbow (30 percent for dominant arm, 20 percent 
for non-dominant arm); and severe injury of the muscles of 
the upper arm and elbow (40 for dominant arm, 30 percent for 
non-dominant arm).  38 C.F.R. § 4.73, Diagnostic Code 5305 
(2003).  

The veteran was shot in the right upper arm while serving in 
Vietnam.  He has been assigned a 10 percent rating for the 
injury to his right arm since 1968.  Again, it is noted that 
treatment in service was primarily for the gunshot wounds not 
currently in issue.

The veteran's most recent VA examinations were in February 
2003 and July 2003.  The Board will primarily rely on the 
most recent evidence while also reviewing the older VA 
examination reports.  Where an increase in the disability 
rating is at issue, the current level of the veteran's 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

The February 2003 VA examination report does not address the 
upper arm disability although the examiner's follow-up report 
in March 2003 does indicate that the examiner found no 
weakness in the arm muscles on testing despite a neurologist 
previously finding muscle weakness.  The examiner stated that 
the trajectory of the bullet or shrapnel in the right upper 
arm is superficial to the deep fascia and injured no muscles, 
nerves, or vessels.  The examiner found that the entrance and 
exit wounds are so close together that they can only be 
superficial.  The July 2003 VA examination was more thorough 
with respect to the right arm.  The examiner found no 
evidence of any nerve or vascular injury.  There was evidence 
of a penetrating missile wound to Muscle Group V.  There was 
a scar on the anterior aspect of the right arm measuring 4 
centimeters by 1 centimeter and a scar on the lateral aspect 
measuring 5 centimeters by one-half centimeter and muscle 
deep.  The scars were mobile but non-tender.  There were no 
adhesions and no tendon damage.  Muscle strength was 5/5.  
There was no evidence of muscle herniation of the right arm.  
The veteran complained of occasional pain in the right arm, 
although the muscle is fully functional.  There was no pain, 
fatigue, weakness, or lack of endurance following repeated 
motion.  The examiner noted that Muscle Group V was 
penetrated with no essential loss of power or function.  The 
veteran had a full range of motion of the right arm and no 
atrophy.

Earlier VA examinations reveal very similar findings.  The VA 
examinations prior to October 1998 do not address the injury 
to Muscle Group V.  The October 1998 examination report 
indicates that the veteran suffered from a small muscle 
defect in the biceps although the muscle strength is 5/5.  
The examiner noted the veteran's complaints of pain, 
tenderness and weakness of the right arm.  The May 2000 VA 
examination also noted scarring of the right arm and a 
through and through GSW with mild weakness and some 
posttraumatic neuralgia and peripheral neuropathy of the 
hands.  None of the VA treatment notes or private treatment 
records indicate disability of the right arm more severe than 
that found by the VA examinations.

Applying the rating criteria to the facts in the case, the 
Board finds that a rating in excess of 10 percent for the 
residuals of a GSW to the right arm is not warranted.  The 
veteran has pain in his right arm and a scar that is mobile 
but non-tender and non-painful on deep pressure.  The veteran 
was injured by a penetrating missile, but there is no tissue 
loss, no adhesions, and no tendon, bone, joint, or nerve 
damage associated with the right arm injury.  The muscle 
strength in the right buttock is 5/5.  The Board finds that 
this constitutes not more than moderate muscle injury as 
defined in 38 C.F.R. § 4.56.  There is no evidence to support 
a higher evaluation of moderately severe injury.  There is no 
evidence of prolonged infection, no sloughing of soft parts, 
and no intermuscular scarring.  There is no evidence of any 
loss of deep fascia, loss of muscle substance, or loss of 
normal firm resistance of muscles compared with sound side; 
nor is there evidence of any impaired strength and endurance 
compared with sound side.

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's left leg.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In this case, the veteran has consistently 
complained of pain, but has not complained of additional pain 
on flare-ups or after extended use.  The July 2003 VA 
examination found no evidence of additional limitation caused 
by pain, fatigue, weakness, or lack of endurance following 
repeated use.  The Board finds, therefore, that the 
limitation of function due to pain, weakness, and easy 
fatigability do not more closely approximate the criteria for 
a disability rating in excess of the current 10 percent.  
38 C.F.R. §§ 4.40, 4.45, and 4.59 (2002), DeLuca, 8 Vet. App. 
202.  

As shown above, and as required by Schafrath, the Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they have been raised by the 
veteran.  In this case, the Board finds that a disability 
rating in excess of 10 percent for the residuals of a GSW to 
the right arm is not warranted.


B.  Entitlement to an increased evaluation for a low back 
disability

The veteran has been granted service connection for a 
"mechanical low back condition" and assigned a 20 percent 
rating as of February 1991.  In 1994 the veteran filed a 
claim seeking a higher rating.  The veteran's low back 
condition appears to be most analogous to lumbosacral strain 
and the RO has evaluated this disability under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.  

The veteran's most recent VA examinations were in February 
2003 and July 2003.  The Board will primarily rely on the 
most recent evidence while also reviewing the older VA 
examination reports.  Where an increase in the disability 
rating is at issue, the current level of the veteran's 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

The February 2003 bones examination revealed that the veteran 
had complaints of pain in his low back.  The examiner did not 
find evidence of muscle spasms or tenderness of the lumbar 
spine.  The veteran was able to walk on his tiptoes and to 
toe and heel walking.  The veteran was unable to do a deep 
knee bend.  Range of motion of the lumbar spine was  flexion 
to 45 degrees, extension to 15 degrees, side bending to 15 
degrees.  There was no pain on back motion.  Deep tendon 
reflexes were equal and active in the legs.  The veteran did 
have hypesthesia (decreased sensitivity to touch) of the 
entire right leg except the sole of the foot and the anterior 
half of the left leg, the left lower leg., and the dorsum of 
the left foot.  There was straight leg raising to 80 degrees 
bilaterally.  The examiner noted X-ray reports from May 2000 
showing minimal degenerative disease of the lumbar spine.

The February 2003 VA neurological examination revealed that 
the veteran continued to complain of low back pain and that 
he was taking Motrin for the pain.  The examiner noted 
tenderness on the lumbosacral spine at L4-5.  The straight 
leg raising test was positive at 45 degrees in the left leg 
and at 55 degrees in the right leg.  Range of motion of the 
lumbar spine was flexion to 45 degrees, lateral flexion and 
lateral bend to 20 degrees, and extension to 20 degrees.  
There was muscle spasm noted.  Knee jerks were 2+ 
symmetrical.  Ankle jerks were 1+ symmetrical.  Heel to shin 
movements were decreased on the left leg due to hip 
replacement.  The veteran walked with a normal gait, however 
tandem gait and hell and toe walk was difficult on the left 
foot.  The veteran had some decreased sensation in the left 
leg and to some extent in the right leg.  The diagnosis was 
chronic low back strain, sciatica on the left and lumbosacral 
radiculopathy L5-S1 left.

The veteran underwent an additional VA examination in July 
2003.  The veteran stated that he had suffered from low back 
pain since 1980 with the pain being mostly a dull ache 
sometimes radiating into his left leg.  He told the examiner 
he took Advil or Motrin for the pain as needed.  The examiner 
noted that the veteran did suffer from flare-ups and that 
there would be additional limitation of function during 
flare-ups.  The veteran was working as a security guard at 
the time with some limitation of job functions.  Range of 
motion of the lumbar spine was forward flexion to 92 degrees, 
backward extension to 26 degrees, left lateral flexion to 40 
degrees, right lateral flexion to 30 degrees, left turning to 
22 degrees, and right turning to 24 degrees.  The veteran had 
pain at the end stage of all movements.  The examiner noted 
that there would be additional limitation by pain but no 
fatigue or weakness seen on repeated use or flare-up.  The 
straight leg raising test was negative.  There was muscle 
spasm and tenderness.  The examiner noted no sensory deficit 
and motor strength 5/5.  Knee jerks and ankle jerks were both 
2+ bilaterally.  There was no evidence of neurological 
deficit.  The veteran underwent an X-ray that showed no 
change since May 2000 with a continued finding of mild 
degenerative changes of the lumbar spine.

The earlier VA examinations and the VA treatment notes do not 
provide evidence that is substantially different from that 
found in the February 2003 and July 2003 VA examinations.

Applying the above facts to the regulations, the Board finds 
that a rating in excess of 20 percent is not warranted for 
the veteran's low back disability.

Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5295 (as in 
effect prior to September 26, 2003), a 20 percent evaluation 
is warranted where the veteran experiences muscle spasm on 
extreme forward bending and loss of lateral spine motion 
unilaterally in a standing position.  A 40 percent rating is 
warranted when there is severe lumbosacral strain, with 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

The Board finds that a rating in excess of 20 percent is not 
warranted under the version of DC 5295 in effect prior to 
September 26, 2003.  The veteran is shown to have pathology 
primarily at L5-S1, with some limitation of motion.  Although 
there is evidence of mild degenerative changes, there is no 
evidence of listing of whole spine to opposite side, positive 
Goldthwait's sign, loss of lateral motion with osteo-
arthritic changes, or some of the above with abnormal 
mobility on forced motion.  Based on the foregoing, the Board 
finds that overall, the evidence does not show that the 
veteran's low back disorder is manifested by symptomatology 
that more nearly approximates the criteria for an evaluation 
of 40 percent under DC 5295, and that the preponderance of 
the evidence is against a 40 percent evaluation.  A rating in 
excess of 20 percent is not warranted under any other 
diagnostic code.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991). 

Under 38 C.F.R. § 4.71a, DC 5292 (as in effect prior to 
September 26, 2003), a 40 percent evaluation is warranted 
where the limitation of motion in the lumbar spine is severe.  
The Board finds that a rating in excess of 20 percent under 
DC 5292 is not warranted.  The July 2003 VA examination 
report shows that the veteran had forward flexion to 92 
degrees, backward extension to 26 degrees, left lateral 
flexion to 40 degrees, right lateral flexion to 30 degrees, 
left turning to 22 degrees and right turning to 24 degrees.  
The February 2003 VA examinations show significantly more 
restricted ranges of motion with flexion to 45 degrees, and 
extension and side bending to 15 to 20 degrees.  The Board 
finds that even the more significant limitation of motion 
found in February 2003 does not rise to the level of severe 
limitation of motion.  The words "slight," "moderate" and 
"severe" as used in the various diagnostic codes are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a  mechanical formula, the Board must evaluate 
all of the evidence, to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6 (2003).  It should 
also be noted that use of terminology such as "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2003).  
The Board finds that the limitation of motion of the 
veteran's lumbar spine does not rise to the level of severe, 
when considering all factors including both the February 2003 
and July 2003 VA examination reports.

With respect to possibility of entitlement to an increased 
evaluation under 38 C.F.R. §§ 4.40, 4.45 and 4.59, the Board 
has also considered whether an increased evaluation could be 
assigned on the basis of functional loss due to the veteran's 
subjective complaints of pain.  See DeLuca v. Brown, 8 Vet. 
App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 Fed. Reg. 
31,262 (1998).  In this regard, the Board initially notes 
that the veteran's subjective complaints of pain are 
specifically contemplated in the criteria of DC 5295.  As for 
DC's 5292 and 5293, while the evidence shows a limitation of 
motion in the lumbar spine, as well as chronic pain, the 
evidence does not otherwise show functional loss due to pain 
to warrant a rating in excess of 20 percent at this time.  In 
particular, the Board notes the lack of evidence of such 
findings as neurological impairment, loss of strength and 
muscle atrophy.  See e.g., July 2003 VA examination report 
(showing 5/5 strength in the lower extremities.  The 
veteran's gait was normal.  In summary, when the ranges of 
motion in the back are considered together with the evidence 
showing functional loss, to include the findings pertaining 
to neurological deficits, muscle strength, and the lack of 
evidence of muscle atrophy, the Board finds that there is 
insufficient evidence of objective pain on motion, or any 
other functional loss, to warrant a rating in excess of 20 
percent.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, DC's 
5292, 5293; DeLuca, supra.  

Under DC 5293 (2002), a 40 percent rating is warranted for 
intervertebral disc syndrome (IDS), severe; recurring 
attacks, with intermittent relief.  The Board finds that the 
evidence does not show that the veteran has moderate 
intervertebral disc syndrome (IDS), with recurring attacks.  
Specifically, there is no evidence that the veteran suffers 
from IDS.  There is some X-ray evidence of mild degenerative 
changes of the lumbar spine but the condition has not changed 
since May 2000 and it has not been identified as IDS.  In 
addition, the findings in evidence are not representative of 
moderate IDS.  The veteran has been found in July 2003 to 
have intact sensory perception, and while there was a lack of 
sensation shown in February 2003, this would not reflect more 
than moderate IDS with recurring attacks; thus, the criteria 
for a rating in excess of 20 percent rating under DC 5293 
have not been met.  

The schedular criteria by which the veteran's lumbar spine 
disability can be rated have changed twice during the 
pendency of the veteran's appeal.  See 67 Fed. Reg. 54345-
54349 (August 22, 2002) (effective September 23, 2002), 
codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293; see also 
68 Fed. Reg. 51454- 51458 (August 27, 2003) (effective 
September 26, 2003), to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243.  Therefore, adjudication of the 
increased rating claim for the service-connected lumbar spine 
disability must include consideration of the old and both 
sets of new criteria.  It is noted that the effective date of 
any rating assigned under the revised schedular criteria may 
not be earlier than the effective date of that change; the 
Board must apply only the earlier version of the regulation 
for the period prior to the effective date of change.  
VAOPGCPREC 3-2000, 65 Fed. Reg. 33,421 (2000).  The Board 
notes that the provisions of DC 5293 (which pertained to 
intervertebral disc syndrome) were changed effective from 
September 23, 2002.  The rating schedule for the spine was 
changed effective September 26, 2003, at which time DC 5293 
was changed to DC 5243, and DC 5295 was changed to 5237.  

Under DC 5293 (as in effect August 22, 2002), a 40 percent 
rating for intervertebral disc syndrome is warranted where 
there are incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the past 
12 months.  An incapacitating episode is defined as a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  The new regulation also provides 
that the disc syndrome may be evaluated on the basis of 
separate evaluations of chronic orthopedic and neurological 
symptoms.  

Under 38 C.F.R. § 4.71a (as in effect September 26, 2003), DC 
5237 (lumbosacral strain), DC 5242 (degenerative arthritis of 
the spine) (see also DC 5003), and DC 5243 (intervertebral 
disc syndrome) are all rated under the "General Rating 
Formula for Diseases and Injuries of the Spine."  The 
General Rating Formula provides that a 40 percent evaluation 
for favorable ankylosis of the entire thoracolumbar spine or 
forward flexion of the thoracolumbar spine of 30 degrees or 
less.  In addition, the regulation provides that 
intervertebral disc syndrome may be rated under either the 
General Rating Formula or the "Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes", whichever results in a higher rating.  The 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that a 40 percent rating is 
warranted for intervertebral disc syndrome, with 
incapacitating episodes having a total duration of at least 
4 weeks but less than 6 weeks during the past 12 months.  

In this case, there is no evidence to show that the criteria 
for a rating in excess of 20 percent have been met within the 
applicable time periods.  The Board first notes that the most 
recent VA examination was held in July 2003, prior to the 
effective date of the new regulation.  Nonetheless, these 
findings can be used to show the level of current disability.  
This report indicates that the veteran had forward flexion to 
92 degrees, even the most favorable report on the veteran's 
range of motion consisted of a finding of forward flexion to 
45 degrees in February 2003.  Therefore, there is no evidence 
of ankylosis of the spine, or that forward flexion of the 
thoracolumbar spine is 30 degrees or less.  Finally, with 
regard to DC 5243, the evidence is insufficient to show that 
the veteran has intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
4 weeks but less than 6 weeks during the past 12 months.  As 
previously discussed, the evidence does not clearly establish 
that the veteran has any significant neurological symptoms 
due to his low back disability.  Accordingly, a rating in 
excess of 20 percent is not warranted under the General 
Rating Formula, or the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  38 C.F.R. 
§ 4.71a, DC's 5237, 5242, 5243.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the impairment resulting from the veteran's low back disorder 
warrants no higher than a 20 percent rating.  In reaching 
this decision the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the appellant's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased evaluation for residuals of a 
gunshot wound (GSW) of the right upper buttock, muscle group 
XVII, currently rated as 20 percent disabling, is denied.

Entitlement to an increased evaluation for residuals of a GSW 
of the right upper arm, muscle group V, currently evaluated 
as 10 percent disabling, is denied.

Entitlement to an increased evaluation for a low back 
disability, currently evaluated as 20 percent disabling, is 
denied.

	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



